Title: To Thomas Jefferson from William Tatham, 24 August 1807
From: Tatham, William
To: Jefferson, Thomas


                        
                            Dr. Sir.
                            
                            Kempsville 24th. August 1807.
                        
                        On the 21st. Instant I was enabled to obtain an ultimate settlement of the accounts for current expences
                            accruing near the British Squadron in the Chesapeak Bay, up to the 14th. Instant, to which time they were rendered:—Seven
                            days delay are therefore unnoticed in the accounts, but I submit it to you whether that addition ought not to be all owed
                            me. The accts. are transmitted to the Secy.—
                        Norfolk 26th.   Augt. 1807.
                        Yesterday I was at Lynhaven, 3 Ships & 1 Brig British, at thier usual Moorings: a Brig, from Guernsey, dismasted; is come in; but no appearance or news of a Storm at Sea.—
                        I have examined Lynhaven R. & its communication to Kempsville on Elizabeth, find much illiberality, some
                            difficulty, & Colol. Newton a great impediment to the public interest herein.—I return to Lynhaven tonight—. expect to be
                            here, on my way to Newbern (whithor direct to me) on Saterday: Shall then write You. In haste for
                            the Mail—
                  dr. Sir Yrs. truly—
                        
                            Wm Tatham
                            
                        
                    